Citation Nr: 1210044	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  01-05 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1978 and from October 1979 to December 1990.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that continued 10 percent disability ratings for right and left knee disabilities.  In March 2002, the Veteran testified before the Board at a hearing held at the RO.  In November 2003, this matter was remanded by the Board for further development.  In March 2009, the Board remanded the Veteran's claim once again for clarification of the currently assigned disability rating for the Veteran's right knee disability for the periods between April 11, 2000, and January 21, 2007.  In May 2010, the RO indicated that the Veteran's right knee disability was rated 10 percent disabling under Diagnostic Code 5261 since April 11, 2000.  In October 2010, the Veteran's right knee claim was remanded again for additional development.

In April 2009, the Veteran raised a claim of entitlement to an increased rating for his service-connected bilateral ankle disability.  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Unfortunately, additional development is once again required prior to the disposition of the Veteran's claim for an increased rating for a right knee disability.

In October 2010, the Board remanded the Veteran's right knee claim so that the Veteran's VA treatment records after May 2010 could be obtained and the Veteran could be provided with a VA examination of his right knee.  Following completion of those actions, the Board requested that the claim be readjudicated prior to being returned to the Board and a supplemental statement of the case issued.  While the claim was on remand, the Veteran's VA treatment records after May 2010 were obtained, and the Veteran was provided with a VA examination of his right knee, satisfying the other requested development.  However, the claim was not readjudicated.  Compliance with a remand is not discretionary, and if a remand request is not satisfied, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the VA treatment records after May 2010 and the August 2011 VA joints examination report have not been previously considered by the RO in conjunction with the current appeal.  38 C.F.R. § 19.37 (2011).  Accordingly, the Veteran has a right to have the RO consider that evidence prior to consideration by the Board.  38 C.F.R. § 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


